Citation Nr: 0721302	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  95-12 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for deformity of the 
T9 vertebra, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1979 until 
September 1982.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 1994 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.

These matters were previously before the Board in February 
1999, October 2003, March 2005, and June 2006.  On those 
occasions, remands were ordered to accomplish additional 
development.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
deformity of the T9 vertebra is productive of complaints of 
pain; objectively, the evidence reveals muscle spasm and some 
limitation in range of motion.

2.  The veteran's only service-connected disability is a  
compression deformity at T9.

3. The evidence does not establish that the veteran is 
unemployable by reason of his service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 20 
percent, but no higher, for deformity of the T9 vertebra have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 4.71a 5291 (as in effect prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 
(2006).  

2.  The criteria for the award of a total rating for 
compensation based on individual unemployability have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of January 2003, March 2004 and July 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  Additionally, the July 2006 
communication apprised the veteran of the laws pertaining to 
disability ratings and effective dates.   

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, documents associated with a 
disability determination by the Social Security 
Administration (SSA), to include SSA decisions dated in July 
1993, December 1998, and June 2003, are affiliated with the 
record.  Furthermore, the veteran's statements in support of 
his appeal, to include testimony provided at a September 1995 
hearing before the RO are associated with the claims folder.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased rating- thoracic spine

The veteran's claim of entitlement to an increased rating for 
his service-connected thoracic spine disability was received 
on February 7, 1994.  Throughout the rating period on appeal 
he is assigned a 10 percent evaluation for deformity of the 
T9 vertebra.

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

In the present case, the evidence of record demonstrates 
degenerative disc disease of the lumbar spine.  However, the 
Board finds that such disc disease is not a component of the 
service-connected thoracic spine disability currently on 
appeal.  In so finding, the Board relies on an opinion 
offered by a VA examiner in August 2006.  Specifically, the 
VA examiner expressed his belief that the lumbar disc 
problems were likely based on hereditary causes rather than 
on injury.  The VA examiner added that it was unlikely that 
such lumbar disc disease was caused or aggravated by the 
service-connected thoracic spine disability.  In reaching his 
conclusion, the examiner noted that the lumbar and thoracic 
discs in question were far distant disc segments.  
Additionally, the VA examiner in August 2006 indicated that 
the veteran's possible radiculopathy shown in EMG studies was 
not likely attributable to the service-connected thoracic 
spine disability.  As supporting rationale, the examiner 
noted that the veteran did not manifest weakness of the 
gastroc soleus muscle unit and walked with a very normal 
tandem gait.  The examiner explained that both of those 
findings lessened the likelihood of nerve root injury.  

For the foregoing reasons, there is no basis for 
contemplating intervertebral disc syndrome as part of the 
service-connected disability.  As such, the schedular 
criteria with respect to intervertebral disc syndrome, 
including the revisions to the rating schedule effective 
September 23, 2002, are not for consideration.  

The Board will first consider whether the schedular criteria 
in effect prior to September 26, 2003, may serve as a basis 
for an increased rating here.  In this vein, it is noted that 
the veteran was initially rated pursuant to Diagnostic Code 
5291, for limitation of motion of the dorsal (thoracic) 
spine.  Under that Code section, a 10 percent rating is 
warranted for moderate limitation of motion.  A 10 percent 
evaluation also applies where the evidence reveals severe 
limitation of motion.  Diagnostic Code 5291 does not afford 
an evaluation in excess of 10 percent.  

Because the currently assigned 10 percent evaluation 
represents the maximum available benefit under Diagnostic 
Code 5291, that Code section cannot afford a higher rating 
here.  Consequently, the Board has considered whether any 
alternate Diagnostic codes could enable an increased rating 
here.  

As in effect prior to September 26, 2003, Diagnostic code 
5295, concerning lumbosacral strain, provides a 20 percent 
rating where there is evidence of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

The Board acknowledges that Diagnostic Code 5295 contemplates 
lumbar disability, while the veteran's service-connected 
disability at issue involves the thoracic spine.  
Nevertheless, the symptomatology indicated under that 
Diagnostic Code appear consistent with the veteran's 
disability picture.  For example, the record reflects 
findings of muscle spasms in the thoracic spine.  Moreover, 
to the extent that it is unclear whether findings of muscle 
spasm are due to lumbar or thoracic disability, the Court has 
held that when it is not possible to separate the effects of 
a service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service- 
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998).  Therefore, it is appropriate for the Board to 
consider Diagnostic Code 5295 in evaluating the veteran's 
thoracic spine disability here.  

The Board finds support for a 20 percent evaluation under 
Diagnostic Code 5295 for the period prior to September 26, 
2003.  Indeed, a September 1995 letter written by John W. 
McFadden, M.D., noted tenderness in the T4-T8 area.  It was 
noted that the veteran was taking am intramuscular steroid.  
Additionally, a January 1997 outpatient treatment report 
noted that the veteran was taking Flexeril for muscle spasms.  
Although that report noted lumbar spasms, other evidence of 
record shows that the veteran's spasms also occurred in the 
thoracic area.  Specifically, VA examination in August 2000 
reveals paraspinous muscle spasm in the thoracic area with 
trigger point tenderness.  There was tenderness to palpation 
over the T9 area of the thoracic spine.  Persistent pain was 
noted with extended walking, lifting, climbing, bending, and 
stooping.

Based on the findings of muscle spasm, as detailed above, the 
Board finds that the veteran's disability picture for the 
period prior to September 26, 2003, is commensurate with the 
next-higher 20 percent rating under Diagnostic Code 5295.  In 
reaching this conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain, weakness, fatigability and incoordination, as 
is required in evaluating musculoskeletal disabilities.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  In this regard, it is acknowledged that 
the VA examiner in August 2000 noted that most functionality 
of the spine, such as lifting, stooping, bending, and 
twisting was primarily accomplished by the lumbar, rather 
than the thoracic spine.  However, the examiner went on to 
state that is was not medically possible to differentiate the 
respective percentages of impairment attributable to the 
thoracic and lumbar spine.  Therefore, as mandated under 
Mittleider, the Board resolves doubt in the veteran's favor 
and attributes at least some degree of additional functional 
disability to the thoracic spine.  Such additional 
disability, viewed in conjunction with objective evidence of 
muscle spasms, warrants a 20 percent evaluation under 
Diagnostic Code 5295 prior to September 26, 2003.  

While a 20 percent rating under Diagnostic Code 5295 is 
justified during the period in question, an evaluation in 
excess of that amount is not warranted.  Indeed, the 
objective evidence fails to establish symptomatology such as 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Indeed, while the record contains some seemingly 
contradictory findings as to the question of whether the 
veteran has scoliosis, the VA examiner in August 2006 noted 
that the scoliotic curve shown by contemporaneous x-ray 
evidence was very mild, and thus would not by itself warrant 
the next-higher 40 percent evaluation under Diagnostic Code 
5295.

Because the schedular criteria indicated above have not been 
demonstrated in the record, the veteran's disability picture 
is not found to most nearly approximate the next-higher 40 
percent rating under Diagnostic Code 5295, even when 
considering additional functional limitation due to factors 
such as pain and weakness.  Moreover, no other Diagnostic 
Codes afford a higher rating.  For example, because the 
evidence does not demonstrate ankylosis, Diagnostic Codes 
5286 and 5288 are not applicable.  There are no other 
relevant Code sections for consideration.  

Again, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2006).  Under these 
relevant provisions, lumbosacral strain or spinal stenosis 
warrant a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome.  

The competent clinical evidence of record is against an 
evaluation in excess of 20 percent for the disability at 
issue based on the general rating formula for disease or 
injury of the spine, effective September 26, 2003.  Indeed, a 
finding of forward flexion of the thoracolumbar spine 30 
degrees or less, or ankylosis of the lumbar spine, is 
required in order for the veteran to qualify for an 
evaluation in excess of 20 percent.  Here, VA examination in 
September 2005 reveals flexion from 0 to 63 degrees, 
extension from 0 to 10 degrees, left lateral flexion to 13 
degrees, right lateral flexion to 14 degrees, left lateral 
rotation from 0 to 9 degrees, and right lateral rotation from 
0 to 12 degrees.  There was pain at the ends of motion, and 
the objective findings indicated loss of motion with 
repetitive use.  Specifically, the examiner estimated such 
additional loss amounted to approximately two to three 
degrees of motion.

Upon subsequent VA examination in August 2006, the veteran 
could forward flex to 45 degrees before having to stop due to 
pain.  He could extend to 20 degrees before having to stop 
due to pain.  He could side bend to 15 degrees to the right 
and left.  He could rotate to 45 degrees through his torso.  
The veteran stated that all of those movements were painful.  
Range of motion did not decrease with repetition.  

The above findings do not satisfy the criteria for the next-
higher 40 percent evaluation under the general rating formula 
for diseases and injuries of the spine.  
However, the Board must also consider whether, based on 
additional functional limitation due to factors such as pain 
and weakness, the veteran's disability picture is more 
comparable to the next-higher rating.  In this regard, the 
Board acknowledges the veteran's consistent complaints of 
back pain shown in treatment and examination reports, and 
endorsed by the veteran in his personal statements and 
hearing testimony.  However, the objective findings simply 
fail to show disability commensurate with the criteria for a 
40 percent evaluation.  Indeed, the VA examiner in September 
2005 indicated that the veteran's symptomatology of the spine 
caused no more than mild impairment of is ability to perform 
chores, shopping, exercise, traveling, sports and recreation.  
Moreover, while the September 2005 examination noted greater 
motion loss on repetition, the amount of additional loss was 
not significant (two to three extra degrees of loss), and in 
any event, such additional loss was not shown on subsequent 
examination in August 2006.  That examination indicated that 
the veteran walked with a normal tandem gait and was not 
antalgic.  

At this juncture, the Board observes that Note (1) of the 
general rating formula for diseases and injuries of the spine 
instructs the rater to evaluate any associated objective 
neurologic abnormalities under an appropriate Diagnostic 
Code.  However, as discussed previously, the weight of the 
competent evidence of record indicates that the veteran's 
radicular and neurologic symptomatology is not attributable 
to his service-connected thoracic spine disability.  Indeed, 
the VA examiner in August 2006 explicitly found that it was 
less than 50 percent likely that the veteran's leg numbness 
was related to his thoracic injury.  Again, as earlier noted, 
the veteran had no weakness of the gastroc soleus muscle unit 
and had a normal tandem gait, which signaled to the VA 
examiner that nerve root injury was unlikely.  For these 
reasons, a separate evaluation based on neurologic 
symptomatology is not appropriate here.  In any event, it is 
noted that VA neurologic examination conducted in August 2006 
was benign.

In conclusion, the evidence of record supports an evaluation 
of 20 percent throughout the rating period on appeal.  The 
competent evidence does not warrant an evaluation in excess 
of 20 percent.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  TDIU

The veteran is claiming entitlement to TDIU.  VA regulations 
indicate that when a veteran's schedular rating is less than 
total (for a single or combination of disabilities), a total 
rating may nonetheless be assigned when: 1) if there is only 
one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  To meet the requirement of 
"one 60 percent disability" or "one 40 percent disability," 
the following will be considered as one disability: (1) 
disability of one or both lower extremities, including the 
bilateral factor, if applicable; (2) disabilities resulting 
from one common etiology; (3) disabilities affecting a single 
body system; (4) multiple injuries incurred in action; and 
(5) multiple disabilities incurred as a prisoner of war.  In 
addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Marginal employment is not considered 
substantially gainful employment.  

In the present case, the veteran is service-connected for 
disability of the thoracic spine, increased from 10 to 20 
percent disabling in the instant decision.  The veteran has 
no other service-connected disabilities.  Therefore, the 
veteran fails to meet the basic schedular requirements for 
TDIU since he has only one service connected disability, and 
it is not rated as 60 percent disabling or more. See, 38 
C.F.R. § 4.16(a) (2006).

The veteran can also be considered for an extraschedular 
rating if he is unemployable due to his service-connected 
disabilities. 38 C.F.R. § 4.16(b) (2006). Where, as in this 
case, the veteran does not meet the percentage requirements 
for a total rating set out in 38 C.F.R. § 4.16(a), the Board 
lacks the authority to grant a total rating in the first 
instance.  Bowling v Principi, 15 Vet. App. 1, 10 (2001).  In 
such a case VA must refer the matter to VA's Compensation and 
Pension (C&P) Director for initial consideration under the 
provisions of 38 C.F.R. § 4.16(b).  Id.  Referral is required 
where there is a plausible basis for concluding that the 
veteran is unable to secure and follow a gainful occupation.  
Id. at 9.

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See, VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, his education, and his employment 
history when determining if he is unable to work.

In a lay statement submitted in 1991, the veteran explained 
that his back disability caused him to be sleepy in the 
morning.  As a result of being tired, he lost his job at Clay 
County Medical Center.  Additionally, records from the Social 
Security Administration detail the veteran's physical 
restrictions.  In such reports, he indicated that he could 
not lift, stoop, or bend.  He also could not run or stand for 
prolonged periods of time.  

The veteran's reported back pain has been objectively 
demonstrated in the record.  Indeed, his back symptomatology 
has been detailed at length elsewhere in this decision, and 
such findings need not be repeated here.  However, the sole 
inquiry with respect to the TDIU claim is not simply whether 
the veteran experiences back symptoms.  Rather, the central 
question for consideration is whether the service-connected 
thoracic disability precludes the veteran from securing and 
following a substantially gainful occupation.  Here, the 
claims folder is devoid of any competent finding that the 
veteran cannot secure substantially gainful employment due to 
his thoracic disability.  The VA examiner in August 2000 did 
find that the veteran  was prevented from performing work 
involving extended walking, lifting, climbing, bending and 
stooping.  At that time, the veteran was working as a 
security guard, though he indicated that pain caused by 
prolonged standing and walking made it difficult for him to 
complete a shift.  

Subsequent VA examination in September 2005 indicated that 
the veteran had not been employed since 2001.  It was noted 
that the reasons for unemployment included the veteran's back 
problems, as well as knee pain and sleep problems.  However, 
the examiner never concluded that the service-connected 
thoracic disability precluded employment.  

A VA examiner in August 2006 also addressed the question of 
employability.  He found that while it was at least as likely 
as not that the veteran's compression deformity at T9 caused 
thoracic back pain, the probability that all of his global 
complaints including arm pain, lumbar pain and leg numbness 
were related to the thoracic condition was less than 50 
percent.  Essentially, then, the VA examiner was suggesting 
that even if his overall symptomatology precluded employment, 
it was less likely than not that the veteran's thoracic 
symptoms alone resulted in unemployability.  

In sum, the competent evidence does not contain an opinion 
that the service-connected compression deformity at T9 
prevented the veteran from securing and following a 
substantially gainful occupation.  Moreover, as indicated in 
a VA Form 21-527, the veteran had completed college.  
Therefore, it appears that his level of education would make 
him qualified for various sedentary jobs.  That form 
indicated past employment as a truck driver and a substitute 
teacher.  While he veteran reported that he was unable to 
perform those jobs, the overall evidence does not warrant 
submission of the case for extra schedular consideration 
pursuant to 38 C.F.R. § 4.16(b).  Rather, to the extent that 
the veteran's compression deformity diminishes the veteran's 
earning capacity, this has been contemplated under his 
schedular rating assignment, increased to 20 percent in the 
instant decision. 

In conclusion, the evidence of record does not establish that 
the veteran is precluded from obtaining or maintaining 
substantially gainful employment as a result of his service-
connected thoracic disability.  Therefore, extraschedular 
consideration is not warranted here.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a 20 percent rating for deformity of the T9 
vertebra is granted.

Entitlement to TDIU is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


